OVERTON, Justice.
This is a petition for writ of certiorari to review a decision of the Third District Court of Appeal reported at 305 So.2d 268 (Fla.App.3d 1974). The District Court found improper a two-year probation order which included a condition that the defendant be incarcerated in the Dade County jail for a period of eleven months.
*28The decision of the District Court is in conflict with our recent decision in State v. Jones, 327 So.2d 18 (Fla. 1975).1
The petition for certiorari is granted. We dispense with oral argument and the filing of briefs on the merits. The decision of the District Court is quashed, and this cause is remanded with directions to reinstate the split sentence probation order in accordance with our opinion in State v. Jones, supra.
It is so ordered.
ADKINS, C. J., and ROBERTS and ENGLAND, JJ., concur.
BOYD, J., dissents.

. We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.